Exhibit AMENDMENT AND AGREEMENT This AMENDMENT AND AGREEMENT, dated as of April 10, 2009 (this “Amendment and Agreement”), is hereby entered into by and between American Apparel, Inc., a Delaware corporation (the “Company”), and Lion/Hollywood L.L.C., a Delaware limited liability company (“Lion”). WHEREAS, the Company and Lion Capital (Guernsey) II Limited entered into the Investment Agreement, dated as of March 13, 2009 (the “Investment Agreement”) and, subsequently, Lion Capital (Guernsey) II Limited assigned all of its rights and obligations under the Investment Agreement to Lion and Lion was substituted as a party to the Investment Agreement; WHEREAS, the Company and Lion each desire to enter into this Amendment and Agreement for the purpose of amending the Investment Agreement and setting forth certain other agreements of the parties hereto; WHEREAS, Section 5.2 of the Investment Agreement permits the Company and Lion to amend the Investment Agreement by an instrument in writing signed by duly authorized officers of each of the Company and Lion; and WHEREAS, the Company and Lion each desire to amend the Investment Agreement and enter into certain other agreements as provided herein. NOW, THEREFORE, in consideration of the premises, and of the representations, warranties, covenants and agreements set forth herein, the Company and Lion hereby agree as follows: 1.Defined Terms.Capitalized terms used but not defined herein shall have the meanings assigned to them in the Investment Agreement. 2.Amendment and Agreement to Section 4.1(c) of the Investment Agreement.Section 4.1(c) of the Investment Agreement is hereby amended and restated in its entirety as follows: “The Company shall, subject to applicable law and regulatory requirements, use its reasonable best efforts to take all necessary or desirable actions as may be required under applicable law or regulatory requirements to cause the two individuals designated by Investor as the initial Investor Directors to be appointed or elected to the Board not later than the earlier of (1)the first annual meeting of stockholders of the Company to occur following the Closing and (2)June 30, 2009.” 2 3.Amendment and Agreement to Section 4.1(f) of the Investment Agreement.Section 4.1(f) of the Investment Agreement is hereby amended and restated in its entirety as follows: “For so long as Investor has the right to designate any person for nomination for election to the Board pursuant to Section4.1(a), the Company shall not (1) increase the size of the Board to more than 10 directors (or 13 directors in the event the Company increases the size of the Board to 12 directors in accordance with this Section 4.1(f)), or (2) amend its certificate of incorporation or bylaws in any manner (or take any similar action) that would materially and adversely affect Investor’s rights under this Section4.1 or the Company’s ability to comply with its obligations under this Section4.1; provided, however, in the event that, as of June 30, 2009, the two Investor Directors have not been elected or appointed as directors of the Company in accordance with Section 4.1(c), the Company shall take all action necessary (including adopting an amendment to its bylaws) to (i) increase the size of the Board to 12 directors, in which case (A) Investor shall be entitled to a third Investor Director under Section 4.1(a) for so long as Investor beneficially owns at least 3,000,000 shares of Warrant Stock and (B) Investor shall not be entitled to the Investor Observer, and (ii) appoint the three Investor Directors to fill the three newly created directorships, in each case effective on or prior to June 30, 2009.” 4.Observer Rights.The Company agrees that, from and after the date hereof until the election or appointment of such Investor Directors as directors of the Company in accordance with Section 4.1(c) or (f) (as the case may be), each of the Investor Directors (or any alternate designated by any such Investor Director) shall have the right to attend all meetings of the Board, observe all deliberations of the Board and receive copies of all materials provided to the Board; provided that such Investor Directors (and any such alternate) shall have no voting rights with respect to actions taken or elected not to be taken by the Board until such Investor Directors are elected as directors of the Company; and provided, further, that each such Investor Director (and any such alternate) shall be entitled to expense reimbursement in connection with attending such meetings of the Board in accordance with Section 4.1(h) of the Investment Agreement (it being understood that such expense reimbursement shall not apply to more than two such Investor Directors and/or alternates in respect of any meeting of the Board).For the avoidance of doubt, the rights provided in this Section 4 shall be in addition to Lion’s right to designate an Investor Observer and the Investor Observer’s right to attend meetings of the Board, observe deliberations of the Board, receive copies of materials provided to the Board and receive expense reimbursement, in each case, pursuant to and in accordance with Section 4.1 of the Investment Agreement. 5.Company Proxy Statement.The Company agrees to use its reasonable best efforts to file a preliminary proxy statement (the “Proxy Statement”) for 3 the first annual meeting of stockholders of the Company to occur following the
